DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021, 02/18/2022 and 05/28/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 6, 14-18 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “… and adjusting a loading of one of the first and the second antenna elements”. However, the Specification fails to disclose what is referred to as “a loading” and would not be given any patentable weight. For the purpose of examination, the “a loading of one of the first and the second antenna elements” has been interpreted as activating the first and second antenna elements for operation.
Claims 5 and 6 recite “a second antenna feed/source network having a dual pole, dual throw configuration” and “the first antenna feed/source network has a dual pole, dual throw configuration”. However, the Specification fails to disclose the antenna feed/source network being also a switch as claimed. 
Claim 14 recites “… and adjusting a loading of one of the first and the second antenna elements”. However, the Specification fails to disclose what is referred to as “a loading” and would not be given any patentable weight. For the purpose of examination, the “a loading of one of the first and the second antenna elements” has been interpreted as activating the first and second antenna elements for operation.
Claim 20 recites “… and a loading of one of the first and the second antenna elements”. However, the Specification fails to disclose what is referred to as “a loading” and would not be given any patentable weight. For the purpose of examination, the “a loading of one of the first and the second antenna elements” has been interpreted as activating the first and second antenna elements for operation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20200076062).
Lee et al. disclose;
Regarding claim 1:
(in Figs. 1, 2A-2C, 3 and 5) a communication device (100) comprising: a housing assembly (200) having first (210) and second (220) housing portions connected at respective proximal sides (along 205) for relative movement between an open position and a closed position (Para. 0051, Lines 3-5) about a lateral axis (205); a first antenna array (defined by 130-1 and 150-1) comprised of first (130-1) and second (150-1) antenna elements each having an elongated shape (See Fig. 2A) and configured to communicate in one or more radio frequency (RF) communication bands (Para. 0044, Lines 1-11), the first (130-1) and the second (150-1) antenna elements supported respectively by the first (210) and the second (220) housing portions, the first antenna element (130-1) proximate to and substantially aligned in parallel with the second antenna element (150-1) when the housing assembly (200) is in the closed position (as shown in Figs. 2B and 2C) and separated from the second antenna element (150-1) when the housing assembly is in the open position (as shown in Fig. 2A); and a first antenna feed/source network (120) communicatively coupled to the first (130) and the second (150) antenna elements and configured to eliminate array cancellations between the first (130) and the second (150) antenna elements when the housing assembly (200) is in the closed position (as shown in Fig. 2C).
Regarding claim 2:
the first antenna feed/source network (120) eliminates array cancellations in the closed position by adjusting a phase difference of the first antenna array (defined by 130-1 and 150-1) between 0 and 180 degrees (due to opening along the axis 205) and adjusting a loading of one of the first (130-1) and the second (150-1) antenna elements.
Regarding claim 3:
a third antenna element (150-2) supported by the second housing portion (220); and a first antenna switch (140-2) having an input communicatively coupled to the first antenna feed/source network (120) and having an output communicatively coupled to the third antenna element (150-2) when the housing assembly (200) is in the open position for transmission diversity and communicatively coupled to the second antenna element (150-1) when the housing assembly (200) is in the closed position, enabling the third antenna element (150-2) to communicate separately from the first (130-1) and the second (150-1) antenna elements.
Regarding claim 4:
a second antenna array (defined by 130-2 and 150-2) comprised of the third antenna element (150-2) and a fourth antenna element (130-2) each having an elongated shape (See Fig. 2A) and configured to communicate in one or more RF communication bands (Para. 0044, Lines 1-11), the third (150-2) and the fourth (130-2) antenna elements supported respectively by the second (220) and the first (210) housing portions, the third antenna element (150-2) proximate to and substantially aligned in parallel with the second antenna element (150-1) when the housing assembly is in the closed position (along 205) and separated from the second antenna element (150-1) when the housing assembly is in the open position (along 205), the third (150-2) and the fourth (130-2) antenna elements of the second antenna array (defined by 130-2 and 150-2) being longitudinally positioned respectively at distal sides of the first (210) and the second (220) housing portions, opposite to the proximal side, and laterally positioned in a second lateral direction from a central longitudinal axis of the housing assembly (200; See Figs.); and a second antenna feed/source network (120) communicatively coupled to the fourth antenna element (130).
Regarding claim 7:
the first (130-1) and the second (150-1) antenna elements are longitudinally positioned with respective elongated shapes in orientations mirrored about the lateral axis (205) respectively on the first (210) and the second (220) housing portions when the housing assembly (200) is in the open position (See Figs.); and the first antenna feed/source network (120) extends longitudinally between the first (130) and the second (150) antenna elements.
Regarding claim 8:
the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1) are longitudinally positioned respectively at distal sides of the first (210) and the second (220) housing portions opposite to the proximal side, and laterally positioned in a first lateral direction from a central longitudinal axis of the housing assembly (200); and the communication device (100) further comprises: a second antenna array (defined by 130-2 and 150-2) having third (150-2) and fourth (130-2) antenna elements each having an elongated shape (See Figs.), supported respectively at the distal sides of the first (210) and the second (220) housing portions and laterally positioned in a second lateral direction from the central longitudinal axis of the housing assembly (200), the third antenna element (150-2) proximate to and substantially aligned in parallel with the fourth antenna element (130-2) when the housing assembly (200) is in the closed position and separated from the fourth antenna element (130-2) when the housing assembly (200) is in the open position; and a second antenna feed/source network (120) extending longitudinally between the third (150-2) and the fourth (130-2) antenna elements and configured to eliminate array cancellations when the housing assembly (200) is in the closed position.
Regarding claim 9:
a third antenna array (defined by 130-3 and 150-3) having fifth (130-3) and sixth (150-3) antenna elements each having an elongated shape (See Fig. 5) and supported respectively by a first lateral side of the first (210) and the second (220) housing portions, the fifth antenna element (130-3) proximate to and substantially aligned in parallel with the sixth antenna element (150-3) when the housing assembly (200) is in the closed position and not proximate with the sixth antenna element (150-3) when the housing assembly (200) is in the open position (See Fig. 5); a third antenna feed/source network (120) extending longitudinally between the fifth (130-3) and the sixth (150-3) antenna elements and configured to eliminate array cancellations between the fifth (130-3) and the sixth (150-3) antenna elements in the closed position (See Figs. 2B and 2C); a fourth antenna array (defined by 130-4 and 150-4) having seventh (150-4) and eighth (130-4) antenna elements, each having an elongated shape (See Figs.) and supported respectively at a second lateral side of the first (210) and the second (220) housing portions, the seventh antenna element (150-4) proximate to and substantially aligned with the eighth antenna element (130-4) when the housing assembly (200) is in the closed position (See Fig. 5) and not proximate with the eighth antenna element (130-4) when the housing assembly (200) is in the open position (See Fig. 5); a fourth antenna feed/source network (120) extending longitudinally between the seventh (150-4) and the eighth (130-4) antenna elements and configured to eliminate array cancellations in the closed position (See Fig. 5).
Regarding claim 10:
the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined as 130-1 and 150-1) are supported respectively by distal sides, opposite to the proximal side (See Figs.), of the first (210) and the second (220) housing portions; and the communication device (100) further comprises: a second antenna array (defined by 130-2 and 150-2) having third (150-2) and fourth (130-2) antenna elements, each having an elongated shape (See Figs.) and supported respectively by a first lateral side of the first housing portion (210) and a second lateral side of the second housing portion (220); and a second antenna feed/source network (120) extending between the third (150-2) and the fourth (130-2) antenna elements and configured to maintain a respective phase of the third (150-2) and the fourth (130-2) antenna elements to be substantially in-phase.
Regarding claim 11:
the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1) are supported by the distal side, opposite to the proximal side (See Figs.), respectively of the first (210) and the second (220) housing portions and laterally positioned respectively in a first and a second lateral direction from a central longitudinal axis (defined by 205) of the housing assembly (200); and the communication device (100) further comprising: a second antenna array (defined by 130-2 and 150-2) having third (150-2) and fourth (130-2) antenna elements, each having an elongated shape (See Figs.) and supported respectively by the distal side, opposite to the proximal side, respectively of the first (210) and the second (220) housing portions and laterally positioned respectively in the second and the first lateral direction from the central longitudinal axis (defined by 205) of the housing assembly (200), the first antenna element (130-1) proximate to and substantially aligned with the fourth antenna element (130-2) when the housing assembly (200) is in the closed position and the second antenna element (150-1) proximate to and substantially aligned with the third antenna element (150-2) when the housing assembly (200) is in the closed position (See Figs.); and a second antenna feed/source network (120) extending between the third (150-2) and the fourth (130-2) antenna elements.
Regarding claim 12:
a third antenna array (defined by 130-3 and 150-3) having fifth (130-3) and sixth (150-3) antenna elements supported respectively by a first lateral side of the first housing portion (210) and a second lateral side of the second housing portion (220); a third antenna feed/source network (120) extending between the fifth (130-3) and the sixth (150-3) antenna elements; a fourth antenna array (defined by 130-4 and 150-4) having seventh (150-4) and eighth (130-4) antenna elements supported respectively by a second lateral side of the first housing portion (210) and a first lateral side of the second housing portion (220), the fifth antenna element (130-3) proximate to and substantially aligned with the eighth antenna element (130-4) when the housing assembly (200) is in the closed position and the sixth antenna element (150-3) proximate to and substantially aligned with the seventh antenna element (150-4) when the housing assembly (200) is in the closed position (See Fig. 5); and a fourth antenna feed/source network (120) extending between the seventh (150-4) and the eighth (130-4) antenna elements.
Regarding claim 14:
(in Figs. 1, 2A-2C, 3 and 5) a method comprising: determining a position of a housing assembly (200) of a communication device (100), the housing assembly (200) having first (210) and second (220) housing portions connected at proximal ends (along 205) for relative movement between an open position and a closed position (Para. 0051, Lines 3-5), the first (210) and the second (220) housing portions supporting respectively a first (130-1) and a second (150-1) antenna element of a first antenna array (defined by 130-1 and 150-1), each of the first (130-1) and the second (150-1) antenna elements each having an elongated shape (See Figs.), the first antenna element (130-1) proximate to and substantially aligned in parallel with the second antenna element (150-1) when the housing assembly (200) is in the closed position (as shown in Figs. 2B and 2C) and separated from the second antenna element (150-1)  when the housing assembly (200) is in the open position (as shown in Fig. 2A), the first (130-1) and second (150-1) antenna elements communicatively coupled to a first antenna feed/source network (120); in response to determining that the housing assembly (200) is in an at least partially open position (Para. 0039, Lines 3-7), communicating in one or more radio frequency (RF) communication bands (Para. 0044, Lines 1-11) via the at least one of a first (130-1) and the second (150-1) antenna element; and in response to determining that the housing assembly (200) is in the closed position (See Abstract; Para. 0006, Lines 3-5; Para. 0044, Lines 4-7): configuring the first antenna feed/source network (120) to eliminate array cancellations across/between the first (130-1) and second (150-1) antenna elements by adjusting, by the first antenna feed/source network (120), a phase difference of the first antenna array between 0 and 180 degrees (due to opening along the axis 205) and adjusting a loading of one of the first (130-1) and the second (150-1) antenna elements; and communicating in the one or more RF communication bands (Para. 0044, Lines 1-11) via a selected one of the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1). 
Regarding claim 15:
the communication device further comprises a second antenna array (defined by 130-2 and 150-2) comprised of a third (150-2) and a fourth (130-2) antenna element each having an elongated shape (See Fig. 2A), respectively supported by the first (210) and the second (220) housing portions, and which are proximate to each other and aligned in parallel (along 205) while the housing assembly (200) is in the closed position (See Figs. 2B and 2C), the first (130-1) and the second (150-1) antenna elements on an opposite lateral side of the housing assembly (200) to the third (150-2) and fourth (130-2) antenna elements; and the method further comprising: in response to determining that the housing assembly (200) is in the closed position: configuring a second antenna feed/source network (120) to eliminate array cancellations across/between the third (150-2) and the fourth (130-2) antenna elements; and communicating in one or more RF communication bands (Para. 0044, Lines 1-11) via one antenna element of the second antenna array (defined by 130-2 and 150-2); and in response to determining that the housing assembly (200) is in the at least partially open position (Para. 0039, Lines 3-7): configuring the first antenna feed/source network (120) to communicate via the first (130-1) and the third (150-1) antenna elements; configuring the second antenna feed/source network (120) to communicate via the second (150-1) and the fourth (130-2) antenna elements; and communicating in one or more RF communication bands (Para. 0044, Lines 1-11) respectively via each of the first and the second antenna feed/source networks (120).
Regarding claim 16:
in response to determining that the housing assembly (200) is in the at least partially open position, communicating in one or more RF communication bands () via at least one second antenna array (defined by 130-2 and 150-2) of a third (150-2) and a fourth (130-2) antenna element, each of the third (150-2) and the fourth (130-2) antenna elements having an elongated shape (See Figs.), supported respectively by the first (210) and the second (220) housing portions, and the third antenna element (130-3) separated from the fourth antenna element (150-3) when the housing assembly is in the at least partially open position (Para. 0039, Lines 3-7), the third antenna element (150-2) proximate to and substantially aligned in parallel with the fourth antenna element (130-2) while the housing assembly is in the closed position (See Figs.); and in response to determining that the housing assembly (200) is in the closed position: configuring a respective second antenna feed/source network (120) communicatively coupled to the third (150-2) and the fourth (130-2) antenna elements to eliminate array cancellations across/between the third (150-2) and the fourth (130-2) antenna elements; and communicating in one or more RF communication bands () via one of the third (150-2) and the fourth (130-2) antenna elements of the second antenna array (defined by 130-2 and 150-2).
Regarding claim 17:
communicating via the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1) that are supported by the distal side (See Figs.), respectively opposite to the proximal side (along 205), of the first (210) and the second (220) housing positions; communicating in one or more RF bands (Para. 0044, Lines 1-11) via a second antenna array (defined by 130-2 and 150-2) having third (150-2) and fourth (130-2) antenna elements, each having an elongated shape (See Figs.) and supported respectively by a first lateral side of the first housing portion (210) and a second lateral side of the second housing portion (220); and maintaining, by a second antenna feed/source network (120) extending between the third (150-2) and the fourth (130-2) antenna elements, a respective phase of the third (150-2) and the fourth (130-2) antenna elements to be substantially in-phase.
Regarding claim 18:
in response to determining that the housing assembly (200) is in the at least partially open position: communicating via the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1) that are supported respectively by the distal side, opposite to the proximal side (See Figs.), respectively of the first (210) and the second (220) housing portions and laterally positioned respectively in a first and a second lateral direction from a central longitudinal axis (defined by 205) of the housing assembly (200); and communicating in one or more RF bands via a second antenna array (defined by 130-2 and 150-2) that has a third (150-2) and a fourth (130-2) antenna element supported by the distal side respectively of the first (210) and the second (220) housing portions and laterally positioned respectively in the second and the first lateral direction from the central longitudinal axis (defined by 205) of the housing assembly (200); communicating in one or more RF bands via a third antenna array (defined by 130-3 and 150-3) that has a fifth (130-3) and a sixth (150-3) antenna element supported by the second and the first distal side respectively of the first (210) and the second (220) housing portions; and communicating in one or more RF bands via a fourth antenna array (defined by 130-4 and 150-4) that has a seventh (150-4) and an eighth (130-4) antenna element respectively supported by the first and the second distal side respectively of the first (210) and the second (220) housing portions; and in response to determining that the housing assembly (200) is in the closed position (See Fig. 5), configuring respective antenna feed/source networks (120) to eliminate array cancellations caused respectively by the second (150-1), the fourth (130-2), the sixth (150-3), and the eighth (130-4) antenna elements.
Regarding claim 19:
(in Figs. 1, 2A-2C, 3, 5 and 9) a computer program product (Para. 0012, Lines 1-4) comprising: a computer readable storage device (920); and program code on the computer readable storage device (920; Para. 0103, Lines 1-5) that when executed by a processor (921) associated with a device (901), the program code enables the communication device (901) to provide the functionality of: determining a position of a housing assembly (200) of a communication device (100), the housing assembly (200) having first (210) and second (220) housing portions connected at proximal ends for relative movement between an open position (as shown in Fig. 2A) and a closed position (as shown in Figs. 2B and 2C), the first (210) and the second (220) housing portions supporting respectively a first (130-1) and a second (150-1) antenna element of a first antenna array (defined by 130-1 and 150-1), each of the first (130-1) and the second (150-1) antenna elements each having an elongated shape (See Figs.), the first antenna element (130-1) proximate to and substantially aligned in parallel with the second antenna element (150-1) when the housing assembly is in the closed position (as shown in Fig. 2B) and separated from the second antenna element (150-1) when the housing assembly is in the open position (as shown in Fig. 2A), the first (130-1) and second (150-1) antenna elements communicatively coupled to a first antenna feed/source network (120); in response to determining that the housing assembly (200) is in an at least partially open position (Para. 0039, Lines 3-7), communicating in one or more radio frequency (RF) communication bands (Para. 0044, Lines 1-11) via the at least one of a first (130-1) and the second (150-1) antenna element; and in response to determining that the housing assembly (200) is in the closed position: configuring the first antenna feed/source network (120) to eliminate array cancellations across/between the first (130-1) and second (150-1) antenna elements; and communicating in the one or more RF communication bands (Para. 0044, Lines 1-11) via a selected one
Regarding claim 20:
the program code (stored in 920) enables the communication device (901) to provide the functionality of: configuring the first antenna feed/source network (120) to eliminate array cancellations in the closed position by adjusting, by the first antenna feed/source network (120), a phase different of the first antenna array (defined by 130-1 and 150-1) between 0 and 180 degrees and a loading of one of the first (130-1) and the second (150-1) antenna elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200076062) in view of Meharry et al. (US 20110267998).
Regarding claim 5:
Lee et al. disclose a third antenna array (defined by 130-3 and 150-3) having fifth (130-3) and sixth (150-3) antenna elements each having an elongated shape (See Fig. 5) and supported respectively by a first lateral side of the first (210) and the second (220) housing portions (200), the fifth antenna element (130-3) proximate to and substantially aligned in parallel with the sixth antenna element (150-3) when the housing assembly (200) is in the closed position (See Figs. 2B and 2C) and not proximately with the sixth antenna element (150-3) when the housing assembly (200) is in the open position (See Fig. 5); a fourth antenna array (defined by 130-4 and 150-4) having seventh (150-4) and eighth (130-4) antenna elements, each having an elongated shape (See Figs.) and supported respectively by a second lateral side of the first (210) and the second (220) housing portions, the seventh antenna element (150-4) proximate to and substantially aligned with the eighth antenna element (130-4) when the housing assembly (200) is in the closed position and not proximately with the eighth antenna element (130-4) when the housing assembly (200) is in the open position (See Fig. 5); a third (120), and a fourth (120) antenna feed/source network, the third antenna feed/source network (120) communicatively coupled to the fifth antenna element (130-3), the fourth antenna feed/source network (120) communicatively coupled to the seventh antenna element (150-4).
Lee et al. is silent on that the a second antenna feed/source network having a dual pole, dual throw configuration, a first pole of the second antenna switch communicatively coupled to the fourth antenna feed/source network, a second pole of the second antenna switch communicatively coupled to the third antenna feed/source network, a first throw of the second antenna switch communicatively coupled to the sixth antenna element, and a second throw of the second antenna switch communicatively coupled to the eighth antenna element.
Meharry et al. disclose (in Fig. 5) a first pole of the second antenna switch (52) communicatively coupled to the fourth antenna feed/source network (50), a second pole of the second antenna switch (52) communicatively coupled to the third antenna feed/source network (48), a first throw of the second antenna switch (52) communicatively coupled to the sixth antenna element (44), and a second throw of the second antenna switch (52) communicatively coupled to the eighth antenna element (44).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna switch as a DPDT as taught by Meharry et al. into the device of Lee et al. for the benefit of providing isolation and reducing unwanted reflections and interactions among the components (Para. 0052, Lines 3-7).
Regarding claim 6:
Lee et al. disclose the first (130-1) and the second (150-1) antenna elements of the first antenna array (defined by 130-1 and 150-1) are longitudinally positioned respectively at distal sides (See Figs.), opposite to the proximal side, of the first (210) and the second (220) housing portions and laterally positioned in a first lateral direction from a central longitudinal axis of the housing assembly (200).
Lee et al. is silent on that the first antenna feed/source network has a dual pole, dual throw configuration, a first pole of the first antenna switch communicatively coupled to the first antenna feed/source network, a second pole of the first antenna switch communicatively coupled to the second antenna feed/source network, a first throw of the first antenna switch communicatively coupled to the third antenna element, and a second throw of the first antenna switch communicatively coupled to the second antenna element.
Meharry et al. disclose (in Fig. 5) a first pole of the first antenna switch (52) communicatively coupled to the first antenna feed/source network (48), a second pole of the first antenna switch (52) communicatively coupled to the second antenna feed/source network (50), a first throw of the first antenna switch (52) communicatively coupled to the third antenna element (44), and a second throw of the first antenna switch (52) communicatively coupled to the second antenna element (44).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna switch as a DPDT as taught by Meharry et al. into the device of Lee et al. for the benefit of providing isolation and reducing unwanted reflections and interactions among the components (Para. 0052, Lines 3-7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200076062).
Regarding claim 13:
Lee et al. is silent on that each of the first, the second, the third, and the fourth antenna feed/source networks are configured: (i) when the housing assembly is in the open position to adjust phases of respective antenna elements to off-phase in ultra-low band and low band and to in-phase in medium band and high bands; and (ii) when the housing assembly is in the closed position to activate a selected one of: (i) the first and the second antenna elements of the first antenna array; (ii) the third and the fourth antenna elements of the second antenna array; (iii) the fifth and the sixth antenna elements of the third antenna array; and (iv) the seventh and the eight antenna elements of the fourth antenna array.
Accordingly, it would have been an obvious matter of design consideration to implement the first, the second, the third, and the fourth antenna feed/source networks with the first, second, third, fourth, fifth, sixth, seventh and eighth antenna elements as arranged for the benefit of ensuring the preservation of isolation and independent operation especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845